[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 527 
Action begun January 20, 1947, by Eugene Teichmiller on behalf of himself and others against the DuFrane Moving Company, a Wisconsin corporation; Eugene DuFrane; Yellow Truck Lines, Inc., a Wisconsin corporation; Merlin Fehling; Fidelity  Casualty Company of New York, a foreign corporation; and the Northwestern Casualty Company, a foreign corporation, to recover damages for property destroyed in a fire alleged to have been caused by the defendants' negligence. The DuFrane Moving Company cross-complained against Yellow Truck Lines, Inc., for damage to its property claiming that the negligence was solely that of Merlin Fehling, an employee of the Yellow Truck Lines.  On September 10, 1948, the circuit court dismissed the complaint and cross complaint. Teichmiller and DuFrane Moving Company appeal.
The fire occurred on November 28, 1945, in a warehouse owned by the DuFrane Moving Company.  The warehouse is situated in a depression about six feet below street level in the city of Fond du Lac.  Near a loading platform is a gasoline pump.  The road outlet from the property consists of two driveways leading east from the loading platform to Hickory street and one leading north to Division street.
About four o'clock p. m. on the day of the fire a telephone order was received at the warehouse for a shipment of freight to be made from Gamble's warehouse in Fond du Lac via the Yellow Truck Lines.  This order was transmitted to Fehling, the Yellow Truck Lines' agent.  He ordered Eugene DuFrane to pick up the shipment.  This was done.  Eugene DuFrane *Page 528 
used the truck which figures in this case.  There is evidence that that truck was one operated under an arrangement with Yellow Truck Lines giving them supervision and control when they saw fit to exercise it.  In fact the testimony is to the effect that it was used largely, if not solely, on Yellow's business.
When DuFrane picked up the freight for Yellow Truck Lines he also picked up some for the Clintonville Transfer Company, another customer of DuFrane Moving Company. He returned to the warehouse and stopped at the loading platform. In the meantime, Fehling, the Yellow Truck Lines' driver, had come in from Hickory street.  It was about six o'clock in the evening and he intended to return to Beaver Dam that night.  DuFrane agreed to move his truck so that Fehling could get his load immediately.  DuFrane started to drive his truck up the driveway to Division street.  There had been a heavy snowfall a few days before and there was packed snow and ice on the driveway.  DuFrane got part of the way up the driveway and his engine stalled.  He lost traction and his truck slid down the driveway veering toward the gasoline pump.  He applied the emergency brake, put it in low gear, and placed a block under the left rear wheels of the trailer.
Meanwhile Fehling had driven his truck out one of the driveways leading to Hickory street.  Because DuFrane was in trouble, he left his truck and returned to help.  He placed a block under the right rear wheels of the trailer.  Then he got in the truck and tried to start it up.  The wheels spun around but the truck did not move forward.  Fehling testified that he shut off the engine, braked the truck again, and put it back in low gear.  DuFrane went to get ashes from his home which was near by.  When Fehling got out, the blocks were still under the rear wheels of the trailer, but the truck slipped backward down the incline into the gasoline pump and broke it off. *Page 529 
The pump was fed from a tank which was located at a higher level than the base of the pump.  When the pump was broken off, gasoline gushed out of a two-inch pipe onto the ground near the warehouse.  Fehling tried to stop the flow of the gasoline with his hand, and when DuFrane returned with the ashes, sent him for a plug.  Soon, the gasoline burst into flame and the warehouse was burned destroying plaintiff's property.
The pump was electrically operated.  The electric wires which were connected to the pump were broken off and dangling close to the pipe from which the gasoline was flowing. At the trial the evidence was that the electricity was turned on in the morning and, although it was usually turned off, no one remembered turning it off that day.
The trial was held in May, 1947.  A stipulation was made that only the question of liability be tried by the jury.  Questions relating to the amount and extent of damages incurred by the plaintiff and his assignors, insurance coverage, and the limitation on liability because of provisions in the warehouse receipts were to be decided by the court without a jury subsequent to the trial on liability.
In a special verdict the jury found, (1) that Eugene DuFrane was not negligent; (2) that Merlin Fehling was negligent in releasing the brakes of the tractor, putting the engine in operation and attempting to go forward after the tractor and trailer were parked on the incline, and in his manner of blocking the tractor and trailer after he failed to go forward: that he was one hundred per cent negligent; that his negligence was the cause of the damage; and that as an ordinarily prudent man he should have foreseen that some injury would result from such negligence; (3) that Merlin Fehling was acting within the scope of his employment; (4) that the DuFrane Moving Company was acting as the agent of the Yellow Truck Lines. *Page 530 
On motions after verdict the defendants moved, (1) that the answers of the jury finding defendants liable be changed from "Yes" to "No" and judgment granted for the defendants on the verdict so changed; or (2) that judgment for defendants be granted notwithstanding the verdict; or (3) that the court set aside the verdict and grant a new trial in the interest of justice and on the basis of newly discovered evidence.  The newly discovered evidence was the claim of Fehling that he had not told the truth on the first trial and that the cause of the fire was the dropping of an electric bulb by DuFrane.  According to Fehling's new story DuFrane had gotten an extension cord with an unprotected bulb so that they could see the broken pump better.  This extension cord and bulb fell to the ground and broke starting the fire.
On September 22, 1947, the court, reserving action on the other motions after verdict, granted a new trial on the sole issue of whether or not there was a broken light bulb which caused the fire.  At the trial DuFrane denied the contention. The jury found that the fire was not caused by the breaking of the light bulb.
On September 10, 1948, the court entered judgment dismissing the complaint and cross complaint on the ground of insufficient evidence to establish liability on the part of the defendants, Merlin Fehling and Yellow Truck Lines, Inc. Plaintiff and defendant, DuFrane Moving Company, appeal.
The judgment dismissing the complaint of plaintiff and the cross complaint of DuFrane Moving Company must be reversed.  The solution of the problem depends *Page 531 
on the question of negligence of the defendant Merlin Fehling and whether his failure to exercise ordinary care in handling the truck occurred while acting within the scope of his employment for the Yellow Truck Lines.  Although the trial judge reserved decision on all motions after the first trial not then specifically disposed of, still in his final order he seems to have included the questions outlined above.  This recognizes that the trial court acted within its power and not in violation of the terms of sec. 270.49, Stats.
The plaintiff and defendant DuFrane are both appellants. It will be easier to refer to the parties by their ordinary designation than to apply the usual appellate terms to them.
The case has been tried twice to a jury with a result each time in favor of the plaintiff and against the defendants, Merlin Fehling, Yellow Truck Lines, Inc., and the Fidelity  Casualty Company of New York.  The Yellow Truck Lines is not entitled to another trial on the question of liability and we therefore lay that possibility out of the case.  The attorney for DuFrane did overstep the bounds of propriety in his argument by suggesting to the jury that, "it is not necessary in order for the plaintiff to recover that he recover against the DuFrane Moving Company; that the Yellow Truck Lines or the other defendants are in this case too."  There was a prompt objection, a withdrawal of the remarks accompanied by an apology, and a positive ruling by the court doing all that could be done to overcome the effect of the statement.  It was serious and has given us considerable concern and were it not for what is considered as overwhelming evidence that the cause of the fire was that found by the jury, we would be compelled to grant a new trial.  In view of the fact that a similar result has come out of two trials, in one of which the error was not present, we have reached the conclusion that a new trial is not to be granted.
It is considered that there is credible evidence to sustain the jury findings on all points. *Page 532 
(1) As appears from the statement of facts, the verdict of the first jury held Fehling causally negligent in releasing the brakes of the tractor, putting the engine in operation, and attempting to drive it up the slippery incline before preparing the driveway by putting ashes on it.  There is credible evidence to sustain the findings that he failed to exercise ordinary care in those respects.
The truck was at rest.  It was in a dangerous position so far as the gasoline pump was concerned and Fehling realized the danger.  He testified that one of the reasons he wanted to move his truck was fear of DuFrane's truck hitting the pump and starting a fire.  He also said that he placed the block under the right rear wheels of the trailer for the same reason. The competent evidence is to the effect that the only safe way to go forward and get out of the driveway was to use sand or ashes in sufficient quantity to make sure that the truck would have traction if it was started.  The act of Fehling resulted, as might have been expected, in so disturbing the existing condition that the truck slid toward and struck the gasoline pump. The general understanding of truck drivers was shown to be that spinning of the drive wheels would cause the truck, under the circumstances then existing, to slip down the incline toward the pump.  As a reasonably prudent driver, Fehling should have realized that.
(2) The first jury also found that Fehling was acting within the scope of his employment as a servant of the Yellow Truck Lines at the time of his negligent act.  Again the evidence upholds the jury's finding.  The evidence established the fact that there was a very close connection in the trucking business between the Yellow Truck Lines and the DuFrane Moving Company.  This relation is evidenced by facts showing that Yellow had a lease and held a permit on the very truck involved.
It is very clear that Fehling was within the scope of his employment and engaged in furthering his employer's business. *Page 533 
He was not off on a frolic or detour of his own; he was not violating the rules of his employer.  He was attempting to expedite matters as he believed his employer naturally would want him to do.  Whether or not directly furthering his employer's ends, he was making an effort to do so.
(3) At the second trial, granted on the ground of newly discovered evidence, the jury again found for DuFrane and the plaintiff.  The newly discovered evidence is sufficiently set forth in the statement of facts.  Had it been established upon this second trial that the fire was caused by the negligent handling of an extension cord with an electric-light bulb attached, there would have been reason for holding DuFrane to some degree of responsibility for the fire.  But the testimony upon the second, as on the first trial, was such as to persuade the jury that the ignition was caused by a spark from the wiring in the pump which had been broken.  The gasoline had been spilled.  It was in sufficient quantity.  There had resulted a condition where the vapor had had time to be carried by ventilation or air currents and develop the elements which would be readily ignited by what the expert witness testified would be a minor spark.  It also appears that the broken wiring in the pump would create such a spark.  There was testimony that the current necessary to operate the pump had been turned on and there is no evidence that it had been turned off. Mr. Statz, the supervisor of the fire prevention department of the industrial commission testified:
"My opinion is that the flash was caused through a spark igniting the vapors, that spark being created by the severance or disruption of some of the wiring leading to the motor of the pump."
By the Court. — Judgment reversed and cause remanded for judgment in favor of plaintiff and DuFrane Company and further proceedings under the stipulation of the parties and according to law.
HUGHES, J., took no part. *Page 534